Citation Nr: 1139271	
Decision Date: 10/21/11    Archive Date: 10/25/11

DOCKET NO.  06-37 081A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cheyenne, Wyoming


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

Russell P. Veldenz, Associate Counsel






INTRODUCTION

The Veteran served on active duty from May 1968 to April 1970.  He died in June 2005, and the Appellant is the Veteran's surviving spouse. 

This matter is before the Board of Veterans' Appeals (Board) on appeal of a rating decision in September 2005 of a Department of Veterans Affairs (VA) Regional Office (RO).

In October 2010, the Board remanded the case to ensure VCAA compliance with Hupp v. Nicholson, 21 Vet. App. 342 (2007), and for further development.  As the requested development has been completed, no further action is necessary to comply with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).


FINDINGS OF FACT

1.  The Veteran died in June 2005 and the death certificate listed only sudden cardiac syndrome as the cause of death and there were no other significant conditions listed as contributing to the Veteran's death. 

2.  At the time of his death, service connection was in effect for posttraumatic stress disorder, 70 percent disabling, residuals of a gunshot wound to the right forearm with arthritis of the right elbow, 10 percent disabling, and contracture of the right middle and little fingers, 30 percent disabling.





3.  The medical evidence does not establish that the service-connected posttraumatic stress disorder, residuals of a gunshot wound to the right forearm with arthritis of the right elbow, or contracture of the right middle and little fingers caused or contributed substantially or materially to cause the Veteran's death.

4.  The fatal disease, sudden cardiac syndrome, was not affirmatively shown to have had onset during service; the fatal disease, sudden cardiac syndrome, was not manifested to a compensable degree within one year from the date of separation from service; the fatal disease, sudden cardiac syndrome, first diagnosed after service beyond the one-year presumptive period for a chronic disease, is unrelated to an injury, disease, or event in service.


CONCLUSION OF LAW

A disability incurred in or aggravated by service did not cause or contribute to the cause of the Veteran's death.  38 U.S.C.A. §§ 1110, 1112, 1310, 5107(b) (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.303, 3.307, 3.309, 3.312 (2011).


The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim.  






Duty to Notify

Under 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b), when VA receives a complete or substantially complete application for benefits, it will notify the claimant of the following: (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  

Also, the VCAA notice requirements apply to all five elements of a service connection claim.  The five elements are: 1) veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006). 

In a claim for dependency and indemnity compensation, including a claim of service connection for the cause of the veteran's death, the VCAA notice must include (1) a statement of the conditions, if any, for which a veteran was service-connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected. Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007). 

The VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112, 119 (2004).  

The RO provided pre- and post- adjudication VCAA notice by letters, dated in July 2005 and in November 2010.  The notice included the type of evidence needed to substantiate a claim of service connection, namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.

The Appellant was notified that VA would obtain service treatment records, VA records, and records from other Federal agencies, and that she could submit other records not in the custody of a Federal agency, such as private medical records or with her authorization VA would obtain any non-Federal records on her behalf.  The notice included the provisions for the effective date of a claim and for the degree of disability assignable.

As for content of the VCAA notice, the documents substantially complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370, 374 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112, 119-120 (2004) (to the extent of pre-adjudication VCAA notice); of Dingess v. Nicholson, 19 Vet. App. 473, 484-86 (2006) (notice of the elements of the claim); and of Hupp v. Nicholson, 21 Vet. App. 342, 352-53 (2007) (an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition and for a condition not yet service connected, and a statement of the conditions for which a veteran was service connected at the time of his death).  Further VCAA notice is not required.

To the extent that the VCAA notice came after the initial adjudication, the timing of the notice did not comply with the requirement that the notice must precede the adjudication.  



The timing error was cured by content-complying VCAA notice after which the claims were readjudicated as evidenced by the supplemental statement of the case, dated in May 2011.  Mayfield v. Nicholson, 499 F.3d 1317, 1323 (Fed. Cir. 2007) (Timing error cured by adequate VCAA notice and subsequent readjudication without resorting to prejudicial error analysis.).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate the claim.  The RO has obtained service treatment records, VA records, private medical records, and records from the Social Security Administration.  

VA has obtained opinions of a VA psychiatrist and a VA cardiologist. The reports of the VA physicians included a review of the Veteran's medical history, including his service treatment records and the claims file.  The opinions are supported by a rationale including reference to the medical literature.  Therefore, the Board concludes that the VA opinions are adequate.  38 C.F.R. § 4.2; see Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).

As the Appellant has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claim is required to comply with the duty to assist. 





REASONS AND BASES FOR FINDINGS AND CONCLUSION

Legal Principles

When a Veteran dies from a service-connected disability, VA will pay dependency and indemnity compensation to a Veteran's surviving spouse.  38 U.S.C.A. § 1310. 

The death of a Veteran will be considered as having been due to a service-connected disability when the evidence establishes that such disability was either the principal or a contributory cause of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(a).  

The service-connected disability will be considered as the primary cause of death when such disability, singly or jointly with some other condition, was the immediate or underlying cause of death or was etiologically related thereto.  

A contributory cause of death is inherently one not related to the primary cause.  38 C.F.R. § 3.312(b).  For a service-connected disability to constitute a contributory cause of death, it must be shown to have contributed substantially and materially to the veteran's death; combined to cause death; aided or lent assistance to the production of death; or resulted in debilitating effects and general impairment of health to an extent that would render the veteran materially less capable of resisting the effects of other disease or injury causing death, as opposed to merely sharing in the production of death.  38 C.F.R. § 3.312(c).  







Although there are primary causes of death which by their very nature are so overwhelming that eventual death can be anticipated irrespective of coexisting conditions, even in such cases, consideration must be given to whether there may be a reasonable basis to hold that a service-connected condition was of such severity as to have a material influence in accelerating death, where the service-connected condition affected a vital organ and was of itself of a progressive or debilitating nature.  38 C.F.R. § 3.312(c).

The standards for determining whether or not a disability is service-connected are: 

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110. 

A Veteran is entitled to VA disability compensation if there is a disability resulting from personal injury suffered or disease contracted in line of duty in active military service, or for aggravation of a preexisting injury suffered or disease contracted in line of duty in active military service.  38 U.S.C.A. § 1110 (wartime service).  

Generally, to establish a right to compensation for a present disability, a Veteran must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed.Cir. 2004).

In this case, several legal theories operate in conjunction with 38 U.S.C.A. § 1110 as implemented in 38 C.F.R. § 3.303.





Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting such service, was aggravated by service.  This may be accomplished by affirmatively showing inception or aggravation during service.  38 C.F.R. § 3.303(a). 

For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity and sufficient observation to establish chronicity at the time, as distinguished from merely isolated findings or a diagnosis including the word "chronic."  Continuity of symptomatology after discharge is required where the condition noted during service is not, in fact, shown to be chronic or where the diagnosis of chronicity may be legitimately questioned.  38 C.F.R. § 3.303(b). 

Service connection may also be granted for disability shown after service, when all of the evidence, including that pertinent to service, shows that it was incurred in service.  38 C.F.R. § 3.303(d).  

Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence in a case where a Veteran is seeking service connection.  38 U.S.C.A. § 1154(a).  

The Board, as fact finder, must determine the probative value or weight of the admissible evidence.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005) (citing Elkins v. Gober, 229 F.3d 1369, 1377 (Fed.Cir.2000) ("Fact-finding in veterans cases is to be done by the Board")).




When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Veteran.  38 U.S.C.A. § 5107(b).

As Veteran served in combat, VA shall accept as sufficient proof of service connection of any injury or disease alleged to have been incurred in or aggravated by such service satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease.  So long as the evidence is consistent with the circumstances, conditions, or hardships of such service, the fact that there is no official record of such incurrence or aggravation in such service is of no consequence.  38 U.S.C.A. § 1154(b). 

The presumption afforded under 38 U.S.C.A. § 1154(b) deals only with the question of whether a particular injury or disease was occurred in service, that is, what happened then, and not the question of either current disability or nexus to service, as to both of which competent evidence is required.  Stated differently, evidence of a current disability and a nexus to service is still required.  Collette v. Brown, 82 F.3d 389 (1996). 

The law prohibits a grant of direct service connection for drug abuse on the basis of incurrence or aggravation in the line of duty during service.  38 U.S.C.A. § 105(a). 

A Veteran may be service connected for a drug abuse disability if secondary to or as a symptom of a service-connected disability.  In order to qualify for service connection, the Appellant must establish, by clear medical evidence, that the drug abuse disability was secondary to or caused by a service-connected disability, and that it is not due to willful wrongdoing.  Allen v. Principi, 237 F.3d 1368 (Fed. Cir. 2001). 



Facts 

The Veteran died in June 2005.  The death certificate lists sudden cardiac death syndrome as the immediate cause of death.  On the death certificate, for other significant conditions contributing to death, but not resulting in the underlying cause of death, there were no conditions listed.  The death certificate shows the Veteran died in a motel room and the remains were cremated.  There is no evidence that an autopsy or toxicology testing occurred after the Veteran's death.

At the time of his death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), 70 percent disabling; residuals of a gunshot wound to the right forearm with arthritis of the right elbow, 10 percent disabling; and contracture of the right middle and little fingers, 30 percent disabling.  The Veteran was also rated totally disabled for compensation based on individual unemployability since March 2002. 

The Appellant contends that the Veteran's death was related to service-connected posttraumatic stress disorder and to substance abuse, which was due to posttraumatic stress disorder. 

The service personnel records show that the Veteran participated in combat in Vietnam.  While serving in Vietnam in November 1969, the Veteran and another serviceman got into an altercation and shot each other.  The Veteran was transferred to the United States for treatment.  Shortly after he was discharged from a naval hospital, he was readmitted for complaints of anxiety and depression after ingesting lysergic acid diethylamide, commonly, referred to as LSD.  It was noted the Veteran had a longstanding history of antisocial behavior and that he had frequent disciplinary problems in school after his mother died and that he had left school after the ninth grade.  


According to the Veteran, starting in 1968, he began using drugs to cope with service.  The diagnosis was character disorder of a longstanding, which existed prior to service and not incurred in or aggravated in the line of duty.  The Veteran received an honorable discharge in April 1970.  

The service treatment records contain no complaint, finding, history, treatment, or diagnosis of a cardiac abnormality.  

After service, private medical records, records of Social Security Administration, and VA records, including reports of examinations, date to the late 1970s.  The records show that the Veteran was treated for a number of health problems besides his service-connected disabilities, including high blood pressure, obesity, low back pain, peripheral neuropathy, insomnia, sleep apnea, seizures, hepatitis, and a gallstone.  Most hospitalizations or treatment, however, concerned the Veteran's ongoing problem with alcohol and drug abuse.

On VA examination in April 1971, the Veteran had normal blood pressure and the examination did not reveal any cardiac findings, and the Veteran did complain of any cardiovascular symptoms.

On hospitalization in February and in March 1979, the Veteran gave a 10 year history of drug and alcohol abuse.  In rehabilitation from December 1980 to January 1981, the Veteran gave an eight to 10 year history alcohol and drugs abuse.  On hospitalization in February and March 1982, the Veteran related that he started drinking alcohol when he was nine or ten years old and that he has used drugs since he was fourteen years old.  





In October 1982, on VA examination, the Veteran stated he used drugs in service.  .  The VA examiner stated that even with the in-service stressors related to combat Veteran did not meet the criteria for PTSD.  The diagnosis was recurrent major depression and multiple drug and alcohol abuse.  

On VA hospitalization in February 1992, the Veteran gave a 20-year history of IV drug abuse and a 30 year history of alcohol abuse.  The Veteran received a physical examination, but there were no significant cardiovascular findings.  

In June 1993, the Veteran was admitted to VA after suffering an episode of amnesia.  He also complained of chest pain and left hand numbness.  The Veteran's cardiac profile and EKG were both within normal limits and the Veteran was cleared of any cardiac cause for the chest pain.  

The Veteran and the Appellant were married in April 1995.

In October 1996, in another detoxification hospitalization, the Veteran sated he had been drinking since he was nine years old and taking drugs since he was 17 years old.  The cardiac examination was normal.  

On private hospitalization in November 1996, the Veteran was treated for seizures.  There were no significant cardiovascular signs or symptoms.  An EKG was demonstrated a normal sinus rate and rhythm.  The vertical axis was, however, unusual for his age and the Veteran also had an incomplete right bundle branch block.  The interpreting physician suggested consideration of a left atrial enlargement.  





By March 1997, the Veteran had a history of hypertension.

In April 1997, the Veteran underwent a VA examination for PTSD.  Besides relating his experiences in Vietnam, the Veteran reported that he began experimenting with drugs and alcohol at his duty station in the United States before transferring to Vietnam.  He continued to use street drugs and alcohol throughout his tour in Vietnam and after.  He reported several inpatient attempts at alcohol and drug rehabilitation.  He also reported that the Appellant was an alcohol abuse counselor at a halfway house.  The diagnosis was PTSD with moderate to severe symptoms.  The examiner noted the Veteran's alcohol and drug dependence had been in remission for two years.  

In November 1997, the Veteran was evaluated for admission for alcohol abuse and no cardiac symptoms or signs were found.  

In February 1998, the Veteran was evaluated by VA psychiatry and the Veteran stated he started with alcohol as a teenager and started with drugs at the age 18.  

In November 1998, the Social Security Administration found the Veteran to be disabled for purpose of receiving Social Security benefits.  

In February 1999, during the workup for a gallstone, the Veteran's blood pressure of 154/64.  He had a regular and rhythmic heart rate and no history of chest pains or tightness.  In April 1999, the Veteran reported that his blood pressure went up and down, but he did not take medication for this condition. 

In July 1999, the Veteran developed edema in his hands and legs, but the condition was attributed to his abnormal liver function.  His blood pressure, however, which had been in the 150s/90s, was 126/88.


In April 2002, the Veteran underwent a VA examination focusing on his right arm disabilities resulting from the gunshot wound and peripheral neuropathy, but his past medical history included low back pain, alcohol abuse, hyperlipidemia, hepatic encephalopathy due to hepatitis C, chronic headaches, depressive disorder, PTSD, obesity, and nicotine dependence.  His blood pressure was 120/98 and he had a regular and rhythmic heart rate.

In May 2002 on VA examination for PTSD, the Veteran was noted to have had frequent residential treatment for not only PTSD but also alcohol and substance abuse and depression.  The level of symptomatology, including the level of social and occupational functioning, had worsened over the last three to four years.  His medical history included hepatitis C, hepatic encephalopathy and recurrent headaches.  There were no cardiovascular problems.

By November 2002, the Veteran was taking high cholesterol medication.

In August 2003, VA granted the Veteran total disability based upon individual unemployability.  His PTSD disability rating was increased to 70 percent.  This was the last ratings decision issued by VA while the Veteran was alive.  Between this decision and his death, the Veteran did not file any other claim for VA benefits.  

In February 2005, the Veteran developed chest pain.   Nitroglycerin relieved the symptoms.  Blood pressure was 137/85.  The diagnosis was chest pain, angina, and the Veteran was at high risk for coronary artery disease.  VA physicians began a workup and an EKG revealed a normal sinus rhythm and without evidence of acute or remote ischemia.





In April 2005, the Veteran underwent a test labeled "sesta MIBI adenosine" regarding the recent chest pain, which noted the Veteran had multiple risk factors for heart disease and that the Veteran could not tolerate any extended walking. The impression from the test included a finding of a small myocardial scar, which was a fixed defect in the apical anteriorlateral aspect of the myocardium.  No stress induced ischemic defect was identified and no wall motion abnormality was noted.  The calculated ejection fraction was 52 percent.  

In the last several weeks before the Veteran died, he was hospitalized or treated by VA, including about one week before he died, when he was described as depressed, with worsening hallucinations, insomnia, and confused and erratic behavior.  He did not have any chest pain and his blood pressure was recorded at 125/71 and later 116/73.  He had a regular and rhythmic heart rate.  There were no murmurs, gallops, or rubs.  The Veteran's blood tests, including total cholesterol were normal except for an elevated white blood count.  

In June 2005, one day before his death, VA described the Veteran as depressed and not eating much, his overall strength and condition was poor.  He used a walker.  He still had nausea but no vomiting.  He smoked about two packs of cigarettes a day and used a nonprescription diuretic for edema.  The Veteran did not have any chest pain and his blood pressure was 128/85.  

In December 2006, a private physician, T. G ., M. D., expressed the opinion that the Veteran's 30 year history of drug and alcohol abuse was at least as likely as not a contributing factor to heart or coronary artery disease that could cause sudden cardiac death.  There is no evidence in the file that Dr. G treated the Veteran.  





The Appellant's service representative has submitted medical literature suggesting a link between posttraumatic stress disorder and heart disease.  The Appellant has submitted statements arguing that the Veteran's PTSD lead to a very unhealthy lifestyle and his attempts at self medication lead to a deterioration of health and his fatal heart attack.  

At the Board's request, a VA cardiologist and a VA psychiatrist reviewed the Veteran's file to determine, considering accepted medical principles and a review of the literature, whether the Veteran's sudden cardiac death syndrome was caused by service-connected posttraumatic stress disorder or that the service-connected posttraumatic stress disorder contributed substantially and materially to the cause of the Veteran's death. 

The cardiologist was asked to comment on whether sudden cardiac death syndrome suggests either the presence or absence of underlying heart disease and whether the literature links a longstanding history of substance abuse and tobacco abuse as shown in this case as causative factors in sudden cardiac death syndrome. 

The VA cardiologist issued a report in December 2010, noting that the claims file was reviewed in its entirety and the examiner provided a lengthy summation of the medical records.  The VA cardiologist also noted that there was an absence of events immediately preceding the Veteran's death and no autopsy or toxicology report.  He did note the Veteran had a long standing history of psychiatric and drug abuse problems dating prior to entry into active duty and continued through service, including drinking since the age of eight.  The earliest evaluation, in April 1971 (a VA examination for his gunshot wound disability), did not report any cardiac findings or symptoms and the Veteran had normal blood pressure.




The VA cardiologist stated that the pertinent findings regarding the Veteran from a cardiac standpoint start with the complaint of chest pains in February 2005 followed by a workup with a normal examination and EKG.  The cardiologist acknowledged that the Veteran experienced relief with nitroglycerin, but also noted that the length of time for relief is unknown and if relief took a prolonged length of time, the problem may not have been cardiac in nature.  The additional nuclear stress test was also normal except for the question of apical scarring.  Thereafter, in the short period before his death, there were no cardiac symptoms, signs, or abnormal cardiac tests.  

Besides PTSD, the Veteran had other major cardiac risk factors of smoking, hypertension, and hyperlipidemia, although the VA cardiologist did not find good documentation for the hyperlipidemia and could not determine when the Veteran was first placed on medication to treat the hyperlipidemia.  

The VA cardiologist concluded that the nuclear heart study, the "sesta MIBI adenosine," was most important and given that there was no other evidence of myocardial ischemia, statistically, the apical scarring is more likely due to apical thinning.  The VA cardiologist explained that the left ventricular musculature was much thinner at the apex and can give a false impression of prior scarring.  The Veteran had no evidence of myocardial ischemia or wall motion abnormality and the ejection fraction was normal.  

Therefore, from a statistical standpoint, the diagnosis of sudden cardiac syndrome was not supported by the evidence as there was no evidence of arrhythmia and sudden cardiac syndrome was most commonly seen in patients with significant ischemia, structural heart disease, or congenital heart disease.  The VA cardiologist also cited various medical articles establishing that patients with a normal perfusion factor have an excellent short term prognosis with an extremely low mortality rate.  


For these reasons, even though the Veteran had significant cardiac risk factors, the VA cardiologist concluded it is high unlikely that the cause of death was sudden cardiac syndrome as there was no evidence of ischemic or structural heart disease or arrhythmia by definitive studies within two months of the Veteran's death, resulting in only a statistical probability of 0.5 %.  With the clinical history, the VA cardiologist stated that the Veteran more likely died of a drug overdose or sleep apnea and pulmonary emboli could not be ruled out.  The VA cardiologist concluded that it is less likely than not that the Veteran's PTSD, while a minor factor, not a major factor for cardiac disease could contribute to a cardiac death.  Furthermore, the cause of death listed on the death certificate was not supported by the objective evidence, and without other evidence from the time of death such as an autopsy, attributing the Veteran's death to sudden cardiac death syndrome would be pure speculation.  

The VA psychiatrist was asked whether in this case, the Veteran's history of substance abuse was due to service-connected posttraumatic stress disorder.  After reviewing the file, the VA psychiatrist noted at least two references to the existence of substance abuse which predated the trauma during active duty, citing to the hospital records from March 1979 and November 1996.  The VA psychiatrist determined that the Veteran's drinking and substance abuse problems existed prior to service as well as the occurrence of the identified traumatic stressors that lead to the PTSD,  Therefore, it was the opinion of the VA psychiatrist to a reasonable degree of medical certainty that the Veteran's substance abuse was not due to the service-connected PTSD. 







Analysis

At the time of the Veteran's death, the Veteran was service-connected for posttraumatic stress disorder (PTSD), residuals of a gunshot wound to the right forearm with arthritis of the right elbow, and contracture of the right middle and little fingers. 

The initial question is whether service connection is warranted for sudden cardiac syndrome, which was identified on the death certificate as having caused the Veteran's death. 

Based on the available service treatment records, sudden cardiac syndrome or any cardiovascular condition was not affirmatively shown to be present during service.  And as there is no competent evidence either contemporaneous with or after service that the fatal condition was otherwise noted, that is, observed during service, the principles of service connection pertaining to chronicity and continuity of symptomatology under 38 C.F.R. § 3.303(b) do not apply.  Savage v. Gober, 10  Vet. App. 488, 495-96 (1997).

After service, sudden cardiac syndrome was first documented on the Veteran's death certificate, more than 35 years after service, well beyond the one-year presumptive period following separation from service in 1970 for any chronic disease under 38 U.S.C.A. § 1112  and 38 C.F.R. §§ 3.307  and 3.309.

As for service connection for the fatal condition based on the initial diagnosis after service under 38 C.F.R. § 3.303(d), the Board understands the Appellant is not contending that the Veteran's death was directly related service, rather she argues that the Veteran's death was attributable to a service-connected disability.  



In any event, there is no competent evidence either contemporaneous with or after service that the fatal condition had onset in or was otherwise related to an event, injury, or disease in service. And no medical professional has related the fatal condition to an event, injury, or disease in service.  

There is no medical evidence or argument suggesting the Veteran's death is related to his service-connected residuals of a gunshot wound to the right forearm with arthritis of the right elbow and contracture of the right middle and little fingers.  The only argument raised is whether the Veteran's PTSD caused or contributed to his death or whether the cause of death listed on the death certificate of sudden cardiac syndrome was caused by PTSD or some other cause secondary to the PTSD.  

To the extent the Appellant has expressed the opinion that the fatal condition was related to a service-connected disability there is evidence in the file, although not directly from the Appellant, that she has medical qualifications as an alcohol and substance abuse counselor.  For the purpose of this analysis only, the Board finds the Appellant is qualified through her education, training, or experience to offer an opinion on causation.  

The competent evidence of record both supports and opposes the connection between the Veteran's death and his service-connected PTSD.  

In support of the claim is the Appellant's opinion that the Veteran's death was related to service-connected posttraumatic stress disorder and to substance abuse, which was due to posttraumatic stress disorder, because PTSD created or lead to the Veteran living an unhealthy lifestyle, which resulted in his fatal condition.  In addition, the private physician, Dr. T. G., stated that the Veteran's 30 year history of drug and alcohol abuse was at least as likely as not a contributing factor to heart or coronary artery disease that could cause sudden cardiac death.  


The private physician did not address the causal relationship between the Veteran's PTSD and his substance abuse problems.

The opinions of the two VA physician, a cardiologist and a psychiatrist, who are qualified by through education, training, or experience to offer a medical opinion, oppose rather than support the claim.  The cardiologist concluded that the Veteran did not die from sudden cardiac death syndrome given medical evidence one month earlier that showed no evidence of acute or prior ischemia or any other cardiovascular problem that could shortly thereafter lead to his death.  Furthermore, the cardiologist concluded the Veteran more likely died due to his substance abuse problem or some other non-service connected event such as sleep apnea or a pulmonary embolism.  Even assuming a cardiac event, the VA cardiologist believed it was less than likely that the PTSD lead to the fatal event.  

The VA psychiatrist concluded that to a reasonable degree of medical certainty that the Veteran's drug and alcohol abuse disorder predated the events in service that resulted in the PTSD.  The VA physicians, after a thorough review of the record and with citation to the medial literature and a thorough rationale for their opinions, concluded that the Veteran's service-connected PTSD was not likely to have contributed to or substantially hastened the Veteran's death and that the fatal condition or risk factors that caused or contributed to the Veteran's death were related to service.

The private physician's opinion, while based on her medical background and knowledge, was not evidently based on a review of the record, which for example would have demonstrated the existence of alcohol and substance abuse that predated service or at least the stressors.  




In addition, the physician did not even discuss the Veteran's PTSD disability and only related the alcohol and substance abuse to death problems as contributing to the cause of the Veteran's death, which is discussed below.  Additionally, it is not shown that the Dr. G or the Appellant is a specialist in psychiatry or cardiology, as were the VA physicians, or that the physician or Appellant cited to medical literature or studies to support their opinions, as done by the VA cardiologist.  Furthermore, neither the private physician nor the Appellant explained the basis or offered any rationale for their opinion and only offered their conclusionary opinion.  

The Board recognizes that greater weight may be placed on one physician's opinion over another depending on factors such as reasoning employed and whether or not, and the extent to which they reviewed the record.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994). The probative value of a medical opinion is generally based on the scope of the examination or review, as well as the relative merits of the analytical findings, and the probative weight of a medical opinion may be reduced if the physician fails to explain the basis for an opinion.  Sklar v. Brown, 5 Vet. App. 140 (1993).  Among the factors for assessing the probative value of a medical opinion are the thoroughness and detail of the opinion.  Prejean v. West, 13 Vet. App. 444, 448-9 (2000). 

As the favorable opinions do not provide a rational for the opinions, the opinions are conclusory and lack persuasive reasoning, and do not take into account all of the pertinent evidence of record.  See Hernandez-Toyens v. West, 11 Vet. App. 379, 382 (1998) (the failure of the physician to provide a basis for his/her opinion goes to the weight or credibility of the evidence).  For this reason, the Board accords the private opinions less weight than the opinions of the VA psychiatrist and cardiologist. 




As for the VA opinions, the physicians accounted for the significant facts in the records and offered a rationale for the conclusions reached.  The VA cardiologist acknowledged that PTSD may be related to a fatal cardiac condition, but indicated that any attempt to state that any cardiac event caused the Veteran's death or link the service-connected PTSD to death was speculative at best. Service connection may not be based on a resort to speculation.  38 C.F.R. § 3.102. 

The Appellant also argues that she should be accorded the benefit-of-the-doubt in this case as the medical evidence presents a reasonable doubt regarding the cause of the Veteran's death.  The reasonable doubt doctrine, however, requires that there be a "substantial" doubt and "one within the range of probability as distinguished from pure speculation or remote possibility."  38 C.F.R. § 3.102. 

As previously articulated, the VA medical opinions either indicated the unlikely probability of a nexus between a service-connected disability and cause of death, or were based on speculation.  The favorable medical opinions by the private physician and the Appellant were deemed to be of less probative value than the VA opinions.  The Board finds that this case is not one for which reasonable doubt has been raised as there is not an approximate balance of positive and negative evidence as the Board is placing greater probative weight on the opinions of the VA psychiatrist and VA cardiologist than the opinions of the private physician and of the Appellant. 

As for the Appellant's arguments or citations by her service representative to the medical literature, the Board does not dispute that the Veteran experienced significant PTSD.  The VA psychiatrist and the VA cardiologist also recognized that there is medical literature supporting a relationship between PTSD and an increased mortality. 



Although the VA cardiologist was unable to offer an opinion on causation without resorting to speculation, the opinion is adequate because the VA cardiologist considered all the procurable and assembled evidence, with the duty to assist in developing the facts having been fulfilled.  The VA cardiologist stated that an autopsy or toxicology report would have been helpful, but no such reports exist.  Further, the VA cardiologist did review the medical literature so that the opinion reflects the limitations of knowledge in the medical community.  See Jones v. Shinseki, 23 Vet. App. 382, 388- 91 (2010) (The duty to assist does not require a VA physician to render an opinion beyond what may reasonably be concluded from the procurable medical evidence).  The VA cardiologist's opinion is therefore evidence against the claim as entitlement to service connection for the cause of the Veteran's death cannot be based on pure speculation under 38 C.F.R. § 3.102 . 

In August 2010, while on appeal, VA amended 38 C.F.R. § 3.309(e) to add ischemic heart disease, which includes coronary artery disease, but not hypertension, to the list of diseases, which are presumed to have been incurred in service for a Veteran who was exposed to Agent Orange in Vietnam as did the Veteran.  38 C.F.R. § 3.309(e). 

The VA cardiologist concluded that the nuclear heart study was the most important evidence of the Veteran's cardiac status and that there was no other evidence of myocardial ischemia, and that statistically, the finding of apical scarring was more likely due to apical thinning as the left ventricular musculature was much thinner at the apex and can give a false impression of prior scarring and moreover the Veteran had no evidence of myocardial ischemia or wall motion abnormality and the ejection fraction was normal.  The Board places more weight on the VA cardiologist's opinion than the opinion of the Dr. T. G., who stated that the Veteran's 30 year history of drug and alcohol abuse was at least as likely as not a contributing factor to heart or coronary artery disease that could cause sudden cardiac death.  


The VA cardiologist explained that there was no clinical evidence of ischemic heart disease based on the nuclear testing. 

As for the Veteran's alcohol and substance abuse, the law is clear that service connection may not be established on a direct basis for a disease or injury the result of alcohol or drug abuse.  The law prohibiting an award of VA compensation for disability due to alcohol or drug abuse applies to claims filed after October 31, 1990.  Therefore, regardless of the character or quality of any evidence, alcohol or drug abuse that was incurred in service cannot be recognized as a disability for which service connection may be granted. 38 U.S.C.A. §§ 105(a), 1110; 38 C.F.R. §§ 3.1(m) (n), 3.301(c), 3.310(a). 

The remaining question to be addressed is whether service connection may be established for the Veteran's alcohol and drug abuse as secondary to service connected posttraumatic stress disorder.

The VA's psychiatrist's opinion, when compared with the other evaluations relevant to the Veteran's substance abuse, is the most comprehensive and probative.  The VA psychiatrist reviewed the Veteran's history and accounted for the onset of the Veteran's substance abuse problem that predate not only service, but predated the Veteran's service in Vietnam, which is where the Veteran's stressors leading to PTSD arose.  The VA psychiatrist also explained the basis for the conclusion reached in the opinion.  The Appellant and Dr. G only state that the Veteran's alcohol and drug abuse substantially contributed to the Veteran's death.  Neither set forth a rational for the conclusion reached in the opinions. 








For the above reasons, the preponderance of the evidence is against the claim that the Veteran's death was related to service or to a service-connected disability, and the benefit-of-the-doubt standard of proof does not apply. 38 U.S.C.A. § 5107(b).


ORDER

Service connection for the cause of the Veteran's death is denied. 



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


